MEMORANDUM **
Zenon Flores Martinez and Dolores Flores, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying them motion to reconsider its previous order affirming an immigration judge’s (“IJ”) order denying their application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider, Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005), and we deny the petition for review.
The BIA acted within its discretion in denying the petitioners’ motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s prior order affirming the IJ’s decision. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir. 2001) (en banc).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.